ICJ_017_MinquiersEcrehos_FRA_GBR_1952-06-26_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES MINQUIERS
ET DES ECREHOUS

(ROYAUME-UNI / FRANCE)
ORDONNANCE DU 26 JUIN 1952

1952

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE MINQUIERS
AND ECREHOS CASE

(UNITED KINGDOM / FRANCE)
ORDER OF JUNE 26th, 1952
La préseñte ordonnance doit être citée comme suit :

« Affaire des Minquiers et des Écréhous,
Ordonnance du 26 juin 1952: C.I. J. Recueil 1952, p. 25.»

This Order should be cited as follows :

“The Minquiers and Ecrehos case,
Order of June 26th, 1952: I.C.J. Reports 1952, p. 25.”

 

N° de vente: 88
Sales number

 

 

 
26 JUIN 1952

ORDONNANCE

AFFAIRE DES MINQUIERS ET DES ÉCRÉHOUS
(ROYAUME-UNI /FRANCE)

THE MINQUIERS AND ECREHOS CASE
(UNITED KINGDOM } FRANCE)

JUNE 26th, 1952

ORDER
25

COUR INTERNATIONALE DE JUSTICE

1952

Le 26 juin

Rôle général
n° 17

ANNÉE 1952

26 juin 1952

AFFAIRE DES MINQUIERS
ET DES ÉCRÉHOUS
(ROYAUME-UNI / FRANCE)

ORDONNANCE

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu le compromis conclu le 29 décembre 1950 entre le Gouverne-
ment de la République française et le Gouvernement du Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord, relatif à l'affaire
des Minquiers et des Ecréhous,

Vu l'ordonnance du 15 janvier 1952 fixant la date d’expiration
des délais pour le dépôt du mémoire et du contre-mémoire en ladite
affaire et réservant la suite de la procédure,

Vu le contre-mémoire déposé le 6 juin 1952, savoir dans le délai
fixé,

Considérant que l'agent du Gouvernement du Royaume-Uni et
l'agent du Gouvernement de la République française ont, par lettres
respectivement datées du 19 juin et du 23 juin 1952, fait part de

4
26  ORDONNANCE DU 26 VI 52 (MINQUIERS ET ECREHOUS)

leur désir de voir fixer pour le dépôt de la réplique un délai expirant
le 6 octobre 1952 et, pour le dépôt de la duplique, un délai de même
longueur,

Considérant que rien ne s'oppose à donner suite aux propositions
ainsi formulées,

La Cour

fixe au 6 octobre 1952 la date d’expiration du délai pour le dépôt
de la réplique du Gouvernement du Royaume-Uni et au 6 février
1953 la date d'expiration du délai pour le dépôt de la duplique du
Gouvernement de la République française.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-six juin mil neuf cent
cinquante-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la République française et au
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord.

Le Vice-Président de la Cour,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
